827 F.2d 769
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Levert K. GRIFFIN, Plaintiff-Appellant,v.Thomas STUTLER; David Troutman, Sheriff Deputy, Defendants-Appellees.
No. 87-3121
United States Court of Appeals, Sixth Circuit.
August 27, 1987.
ORDER

1
Before BOYCE F. MARTIN, JR., and BOGGS, Circuit Judges, and WISEMAN, District Judge.*


2
This pro se appellant appeals from a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Upon examination of the record and the briefs submitted by the parties, this panel agrees that oral argument is not needed.  Rule 34(a), Rules of Appellate Procedure.


3
For the reasons stated in its memorandum opinion, the district court's final judgment entered September 30, 1986, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., U.S. District Judge for the Middle District of Tennessee, sitting by designation